352 F.2d 601
Joe Carl NIXON, Appellant,v.UNITED STATES of America, Appellee.
No. 21864.
United States Court of Appeals Fifth Circuit.
October 18, 1965.

Moises Vicente Vela, Harlingen, Tex., for appellant.
James R. Gough, Morton L. Susman, Asst. U. S. Attys., Woodrow Seals, U. S. Atty., Homero M. Lopez, Asst. U. S. Atty., Houston, Tex., for appellee.
Before RIVES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
Joe Carl Nixon, a deck hand on the shrimpboat MISS LISA, shot and killed the captain of the trawler after a fist fight preceded by a drinking bout. David Harold McGraw, the other deck hand, jumped overboard. Nixon shot and wounded McGraw as he swam to safety. Nixon was found guilty on two counts, second degree murder1 and assault with intent to murder.2


2
First, we conclude that the record supports the finding that the actions leading to Nixon's indictment took place on the high seas. The case is therefore within the special maritime and territorial jurisdiction of the United States.3 Jurisdiction, however, would have attached even had the trawler been in Mexican territorial waters since the offenses occurred on a vessel of United States ownership and registry. United States v. Rodgers, 1893, 150 U.S. 249, 14 S. Ct. 109, 37 L. Ed. 1071.


3
Second, the verdicts on the two counts of the indictment are not inconsistent. The record shows that the conviction under each count was sustained by the evidence. Dunn v. United States, 1932, 284 U.S. 390, 52 S. Ct. 189, 76 L. Ed. 356. There is no general requirement for a separate trial on each count of the indictment of a single offender for multiple offenses. Rule 8(a), Fed.Rules Crim.Proc.; Griffin v. United States, 5th Cir. 1959, 272 F.2d 801, opinion corrected and rehearing denied, 1960, 273 F.2d 958.


4
We have reviewed appellant's other specifications of error. They are without substance. The judgment is


5
Affirmed.



Notes:


1
 18 U.S.C.A. § 1111


2
 18 U.S.C.A. § 113(a)


3
 18 U.S.C.A. § 7(1)